Name: 87/291/EEC: Commission Decision of 13 April 1987 authorizing the French Republic to apply intra-Community surveillance to imports of certain nitrogenous chemical fertilizers originating in certain third countries which have been put into free circulation in the other Member States (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  trade policy;  tariff policy;  Europe
 Date Published: 1987-06-06

 Avis juridique important|31987D029187/291/EEC: Commission Decision of 13 April 1987 authorizing the French Republic to apply intra-Community surveillance to imports of certain nitrogenous chemical fertilizers originating in certain third countries which have been put into free circulation in the other Member States (Only the French text is authentic) Official Journal L 146 , 06/06/1987 P. 0063 - 0064*****COMMISSION DECISION OF 13 APRIL 1987 AUTHORIZING THE FRENCH REPUBLIC TO APPLY INTRA-COMMUNITY SURVEILLANCE TO IMPORTS OF CERTAIN NITROGENOUS CHEMICAL FERTILIZERS ORIGINATING IN CERTAIN THIRD COUNTRIES WHICH HAVE BEEN PUT INTO FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 87/291/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF, HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLES 1 AND 2 THEREOF, WHEREAS DECISION 80/47/EEC REQUIRES MEMBER STATES TO HAVE PRIOR AUTHORIZATION FROM THE COMMISSION BEFORE INTRODUCING INTRA-COMMUNITY SURVEILLANCE OF THE IMPORTS CONCERNED; WHEREAS THE FRENCH GOVERNMENT HAS APPLIED TO THE COMMISSION OF THE EUROPEAN COMMUNITIES UNDER ARTICLE 2 OF DECISION 80/47/EEC FOR AUTHORIZATION TO APPLY INTRA-COMMUNITY SURVEILLANCE TO CERTAIN NITROGENOUS CHEMICAL FERTILIZERS ORIGINATING IN ALBANIA, BULGARIA, THE GERMAN DEMOCRATIC REPUBLIC OR THE USSR AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE; WHEREAS, PURSUANT TO ARTICLE 9 ( 4 ) OF COUNCIL REGULATION ( EEC ) NO 3420/83 ( 2 ), THE COMMISSION DECIDED ON 2 APRIL 1986 TO AMEND THE ARRANGEMENTS FOR IMPORTS INTO FRANCE OF NITROGENOUS CHEMICAL FERTILIZERS AND CONSEQUENTLY SUBJECTED IMPORTS OF SUCH PRODUCTS INTO FRANCE TO QUANTITATIVE RESTRICTIONS UNTIL 31 MARCH 1988; WHEREAS THERE ARE DISPARITIES IN THE CONDITIONS GOVERNING IMPORTS OF THE PRODUCTS IN QUESTION IN DIFFERENT MEMBER STATES; WHEREAS SUCH DISPARITIES ARE LIKELY TO LEAD TO DEFLECTIONS OF TRADE; WHEREAS THE FRENCH AUTHORITIES HAVE CLAIMED THAT SUCH DEFLECTIONS ARE LIKELY TO GIVE RISE TO AND INTENSIFY ECONOMIC DIFFICULTIES FOR THE INDUSTRY CONCERNED; WHEREAS THE INFORMATION WHICH THE COMMISSION HAS RECEIVED CONCERNING THE SITUATION OF THE NATIONAL INDUSTRY CONCERNED SHOWS THAT THERE WERE NO IMPORTS INTO FRANCE OF THE PRODUCTS CONCERNED ORIGINATING IN THE COUNTRIES CONCERNED IN 1984, BUT THAT SUCH IMPORTS REACHED 33 000 TONNES IN 1985 AND 102 145 TONNES IN 1986; WHEREAS FRENCH UREA PRODUCTION FELL FROM 389 000 TONNES IN 1984 TO 246 000 TONNES IN 1985 AND TO 222 000 TONNES IN 1986; WHEREAS PRODUCTION OF NITROGENOUS FERTILIZERS WAS 2 953 000 TONNES IN 1984, 3 059 000 TONNES IN 1985 AND 2 772 000 TONNES IN 1986; WHEREAS THE PRICES OF THE IMPORTS CONCERNED ARE CONSIDERABLY LOWER THAN THOSE OF SIMILAR PRODUCTS MANUFACTURED IN FRANCE; WHEREAS COMMUNITY IMPORTS OF UREA ORIGINATING IN THE STATE-TRADING COUNTRIES INCREASED FROM 120 000 TONNES IN 1984 TO 530 239 TONNES IN 1986; WHEREAS, IN VIEW OF THE ABOVE, AND IN PARTICULAR THE TREND IN IMPORTS INTO FRANCE AND THE REST OF THE COMMUNITY OF THE PRODUCTS CONCERNED AND THE VERY LOW PRICES OF THOSE IMPORTS, THERE IS A DANGER OF UNFORESEEABLE AND SUBSTANTIAL DEFLECTIONS OF TRADE WHICH ARE LIABLE TO GIVE RISE TO ECONOMIC DIFFICULTIES; WHEREAS, UNDER THESE CONDITIONS, FORESEEABLE INTRA-COMMUNITY IMPORTS SHOULD BE MONITORED CLOSELY SO THAT ANY DANGEROUS TREND MAY BE DETECTED AND, WHERE APPROPRIATE, ALL NECESSARY MEASURES TAKEN; WHEREAS IMPORTS OF THE PRODUCTS CONCERNED ORIGINATING IN THE THIRD COUNTRIES CONCERNED SHOULD THEREFORE BE SUBJECT TO PRIOR INTRA-COMMUNITY SURVEILLANCE IN ACCORDANCE WITH ARTICLE 2 OF DECISION 80/47/EEC, HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS HEREBY AUTHORIZED TO APPLY INTRA-COMMUNITY SURVEILLANCE IN ACCORDANCE WITH ARTICLE 2 OF DECISION 80/47/EEC UNTIL 31 MARCH 1988 TO IMPORTS OF THE PRODUCTS SPECIFIED IN THE ANNEX HERETO, ORIGINATING IN THE THIRD COUNTRIES INDICATED, AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS, 13 APRIL 1987 . FOR THE COMMISSION WILLY DE CLERCQ MEMBER OF THE COMMISSION ( 1 ) OJ NO L 16, 22 . 1 . 1980, P . 14 . ( 2 ) OJ NO L 346, 8 . 12 . 1983, P . 6 . ANNEX 1.2CCT HEADING NO COUNTRY OF ORIGIN 31.02 B AND C USSR, ALBANIA, BULGARIA, GERMAN DEMOCRATIC REPUBLIC // //